Citation Nr: 0829047	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-35 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, arms, elbows and spine, to include as 
secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for a skin disease, to 
include as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for a liver disability, 
to include as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for muscle weakness, to 
include as secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to service-
connected sarcoidosis.

6.  Entitlement to service connection for hypertension with 
chest pain and a heart condition, to include as secondary to 
service-connected sarcoidosis.

7.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to service-connected 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1963.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  Later that 
month, the Board remanded the case for additional 
development.  The case has now been returned to the Board.   

The issues of entitlement to service connection for a liver 
disability and for hypertension with chest pain and a heart 
condition, both to include as secondary to service-connected 
sarcoidosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Degenerative joint disease of the lumbar spine, left 
elbow, left knee, and right knee and disabilities of the 
arms, spine, and right elbow are not shown causally related 
to the veteran's service or service-connected sarcoidosis.  
Arthritis is not shown manifest to a compensable degree 
within one year after the veteran's separation from service.  

3.  No skin disease is shown causally related to the 
veteran's service or service-connected sarcoidosis.

4.  No muscle weakness is shown causally related to the 
veteran's service or service-connected sarcoidosis.

5.  No bilateral shoulder disability is shown causally 
related to the veteran's service or service-connected 
sarcoidosis.

6.  There is no competent medical evidence of chronic fatigue 
syndrome.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees, arms, elbows and 
spine was not incurred in or aggravated by service; may not 
be presumed to have been incurred in service; and is not 
proximately due to, a result of, or aggravated by service-
connected sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  A skin disease was not incurred in or aggravated by 
service; nor is it proximately due to, a result of, or 
aggravated by service-connected sarcoidosis.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).  

3.  Muscle weakness was not incurred in or aggravated by 
service; nor is it proximately due to, a result of, or 
aggravated by service-connected sarcoidosis.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).  

4.  Bilateral shoulder disability was not incurred in or 
aggravated by service; nor is it proximately due to, a result 
of, or aggravated by service-connected sarcoidosis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).  

5.  Chronic fatigue syndrome was not incurred in or 
aggravated by service; nor is it proximately due to, a result 
of, or aggravated by service-connected sarcoidosis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, while the veteran was sent pre-adjudication 
notification letters, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield, 444 F.3d 1328 (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim by 
the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in July 2005 that fully addressed all 
three notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims (for 
direct and secondary service connection) and of his and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in September 2005 
after the notice was provided.  The veteran's claims were 
subsequently remanded for further development by the Board 
and again readjudicated by the AOJ.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
July 2005 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any available pertinent evidence has not been received.  
VA examinations were provided in connection with these 
claims.  Notably, in November 2002, July 2005, and May 2007, 
the veteran submitted statements indicating that he had no 
more evidence to submit to substantiate his claims.    

In September 2007, the veteran submitted a signed statement 
to a VA Medical Center requesting to cancel his upcoming VA 
examinations and stating that he did not wish to pursue his 
appeal any further.  The veteran did report for subsequent VA 
examinations and his appeal has continued.  Given the above, 
it appears that the veteran's claims were not withdrawn and 
the Board sees no reason why it cannot proceed in deciding 
these claims.    

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran requests that a number of disabilities be 
considered for service connection as resulting from his 
service-connected sarcoidosis.  He asserts that a physician 
advised him many years ago that he could expect to be 
crippled by the disease spreading into his joints, eyes and 
lungs.  The veteran also contends that reasonable doubt 
should be resolved in his favor and his claims granted 
because it is impossible to say that current disabilities are 
not the results of sarcoidosis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
a skin disease, muscle weakness, bilateral shoulder 
disability, chronic fatigue syndrome, or degenerative joint 
disease of the knees, arms, elbows and spine are related to 
service or service-connected sarcoidosis.  

Service treatment records show that the veteran had 
sarcoidosis found in the hilar and supraclavicular nodes.  
The supraclavicular node was excised for biopsy and there is 
no suggestion of resulting limitation in the neck or shoulder 
area as a result of the surgical intervention.  Reenlistment 
examinations in October 1954 and January 1960 show normal 
clinical evaluations of the skin, spine, and lower and upper 
extremities.  At the time of these examinations, the veteran 
denied having had swollen or painful joints, arthritis, 
painful or trick shoulder or elbow, and trick or locked knee.  
Similarly, at the time of his separation examination in 
February 1963 the veteran denied having had any of these 
symptoms.  The separation examination report also shows 
normal clinical evaluations of the skin, spine, and lower and 
upper extremities.  No complaints of fatigue were noted.

The veteran filed a claim for benefits in August 1964, 
shortly after his separation from service.  He was afforded a 
VA examination in November 1964 where he reported an "aching 
pain in bones" when working rather hard.  Physical 
examination of the joints revealed full ranges of motion 
without pain, tenderness or swelling.  His skin was also 
reportedly normal.

X-rays were performed in November 2003.  Degenerative joint 
disease was reportedly present in the lumbar spine, left 
elbow, left knee, and right knee.  The right elbow X-ray 
report did not mention degenerative joint disease or 
arthritis and the impression given was no significant 
abnormality.  

The veteran was given a series of VA examinations in November 
and December 2003.  At one of the examinations the veteran 
reported that he had a history of feeling weak in the upper 
body and arm with sweating at 4 to 5 p.m. everyday lasting 
about 20 minutes.  He reported drinking cold water and 
feeling better.  The veteran stated that his complaints about 
bilateral shoulder fatigue (as well as his chest pain and 
heart discomfort) stem from these episodes.  The Board found 
these examinations to be inadequate as it was unclear if the 
veteran's relevant history had been considered and because 
the examiner's opinions were cursory with no rationale for 
the conclusions reached.  However, the Board still considers 
as probative the veteran's subjective reports and the 
examiner's finding that the veteran at that time did not meet 
the criteria for chronic fatigue syndrome. 

In June 2005, the VA examiner who completed the November and 
December 2003 VA examination reports completed a progress 
note relaying that sarcoidosis is a benign disease that may 
involve various organs but most commonly lungs.  He explained 
that prognosis is good and most patients are left with no 
significant sequela.  The examiner also noted that muscle 
weakness, shoulder fatigue, and chronic fatigue were not 
known complications of sarcoidosis.  

The veteran was given another series of VA examinations in 
November 2007.  Medical records and the claims file were 
reviewed in connection with these examinations.  

At the VA skin diseases examination the veteran reported 
having flaky skin lesions starting 2 to 3 years prior.  On 
physical examination the examiner noted 5 flaky, scaly 0.4 cm 
pigmented lesions on the right forearm and 4 flaky, scaly 0.5 
cm pigmented lesions on the left forearm.  The diagnosis was 
actinic keratosis.  At the muscles examination the veteran 
reported having left thigh and left calf numbness starting 
about 1 year prior.  On physical examination, there was no 
tissue loss, scar formation, adhesions, entry and exit wound 
scars, tendon damage, loss of muscle strength, muscle 
herniation or loss of muscle function.  Monofilament 
sensation and sharp/dull discrimination was intact in the 
left thigh.  The diagnosis was left thigh and calf numbness 
more likely than not secondary to early claudication.  A VA 
joints examination focused on ankle and hip pathology; these 
conditions are not the subject of the present appeal.  At the 
chronic fatigue syndrome examination, the veteran stated that 
he had never been diagnosed with chronic fatigue syndrome; 
instead, he feels fatigue and believes it is due to 
sarcoidosis.  In the report, the examiner noted the criteria 
for chronic fatigue syndrome and explained why the veteran 
did not meet the criteria. 

The physician who completed the VA examinations in November 
2007 reported that the veteran did not have active 
sarcoidosis based on labs and chest X-rays and opined that 
the veteran's heart, joints, neuropathy/muscles, and skin 
conditions are not caused by or a result of sarcoidosis.  

At a January 2008 VA joints examination performed by a 
rheumatologist, the veteran reported having constant hip and 
lower back pain.  On physical examination both shoulders, 
both elbows, both hips, both knees, and the left wrist were 
negative for edema, ecchymosis, and erythema and were non-
tender.  The right wrist was tender mildly medially.  The 
shoulders were symmetrical in comparison with the opposite 
shoulder and were negative for acromioclavicular joint 
tenderness.  The elbows showed no joint instability and were 
negative for medial and lateral epicondyle tenderness as well 
as subcutaneous nodules on extensor surface.  The wrists were 
negative for ganglion cysts.  The knees, wrists, and elbows 
were neurovascularly intact distally.  All of the above 
joints had normal ranges of motion.  The shoulders and right 
wrist had some pain with motion and the right hip was tender 
with motion.  Flexion of the lower back was very limited.  

After examination and a review of the relevant records, the 
veteran was diagnosed with (1) mild degenerative disc disease 
of the lumbosacral spine; (2) mild osteoarthritis of knees 
and elbow; (3) sarcoidosis - not active; and (4) 
hepatomegaly.  In conclusion, the examiner stated:

Unfortunately, it is difficult to attribute the 
patient's joint pain (lower back, hip) entirely to 
sarcoidosis.  Even if his pain is due to 
sarcoidosis, there is no way to prove it (usually 
Xrays and labs are nondiagnostic).  Furthermore, he 
has degenerative arthritis and obese, which can 
cause the patient's lower back pain and hip pain.  

In April 2008 addendums to the examination report, the 
examiner stated that the veteran's joint pain was less likely 
as not a result of sarcoidosis and noted that at the time of 
the examination the veteran did not complain of shoulder 
pain.  

The veteran was afforded another VA joints examination in 
April 2008.  A previous review of the claims file and medical 
records was noted (the examiner was the same one who examined 
the veteran in November 2007).  At the examination the 
veteran reported having left knee pain beginning in 1999; 
right knee pain, right elbow pain radiating down to wrist, 
left elbow pain, bilateral shoulder pain, and lower back pain 
with radiculopathy and numbness in both legs beginning in 
2000; as well as left hand, left ankle, and bilateral hip 
pain.  X-rays reportedly showed the following: bilateral 
knees - ASVD, no significant arthritic changes; bilateral 
elbows - no significant joint or bony abnormality; bilateral 
shoulders - abnormal exam with findings consistent with 
bilateral rotator cuff calcified tendinitis, probable 
calcific bursitis on the left side, degenerative changes 
right shoulder; lumbosacral spine - mild anterior wedging of 
L1.  After an examination the veteran was diagnosed with 
right knee strain, left knee strain, right elbow strain, left 
elbow strain, right shoulder rotator cuff calcific tendinitis 
and degenerative changes, left shoulder rotator cuff calcific 
tendinitis and calcific bursitis, lumbosacral strain referred 
from hips with mild anterior wedging of L1.

The veteran reports the onset of his skin disease and joint 
and muscle complaints starting years after his active 
military service.  There is no treatment for these complaints 
or the veteran's complaints of fatigue for years after his 
discharge from service.  While certainly not dispositive, 
this lack of treatment is evidence against a finding that the 
veteran has had any of these disabilities since service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Additionally, as was noted above, 
the veteran filed a claim with VA shortly after service.  In 
the examination report and other records for that claim, 
there was no indication that the veteran had any joint 
disabilities, including arthritis; bilateral shoulder 
disability; skin disease; chronic fatigue syndrome; or muscle 
disabilities.  In fact, at the November 1964 VA examination 
while the veteran reported having "aching pain in bones" 
when working rather hard, physical examination of the joints 
revealed full ranges of motion without pain, tenderness or 
swelling.  His skin was also reportedly normal at that time.  

The veteran's claim for service connection for chronic 
fatigue syndrome fails because there is no competent evidence 
of record of a diagnosis of chronic fatigue syndrome.  In 
fact, two VA examiners have specifically opined that the 
veteran does not have chronic fatigue syndrome.  Without a 
current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Although the veteran is competent to state 
that he had and has fatigue, he is not competent to enter a 
diagnosis of chronic fatigue syndrome, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran has relayed various complaints and symptoms as 
well as his belief that these are related to service-
connected sarcoidosis.  The veteran is competent to testify 
about observable symptoms, such as pain, weakness, fatigue 
and skin lesions.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu, 2 Vet. App. at 494); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, medical professionals have specifically opined that 
the veteran's claimed disabilities are not related to 
sarcoidosis.  

Simply put, none of the above disabilities are shown during 
service or to be in any other way related to the veteran's 
service or sarcoidosis.  At the veteran's separation from 
service, clinical evaluations of the skin, upper and lower 
extremities, and spine were normal and he denied having had 
swollen or painful joints, arthritis, painful or trick 
shoulder or elbow, and trick or locked knee.  Arthritis is 
not shown within one year after the veteran's separation from 
service.  No skin, joint, shoulder, or muscle disability is 
shown until years after service and medical professionals 
have specifically opined that these disabilities are not 
related to sarcoidosis.  Chronic fatigue syndrome is not 
shown.

Given the above, the preponderance of the competent evidence 
is against the veteran's claims and service connection for a 
skin disability, bilateral shoulder disability, muscle 
weakness, chronic fatigue syndrome and degenerative joint 
disease of the knees, arms, elbows and spine is denied.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  Reasonable doubt exists when 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim, and reasonable doubt is to be distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
this case, the evidence for the claims is essentially 
speculation that there is a remote possibility that the 
claimed disabilities are the result of sarcoidosis.  This is 
certainly outweighed by the medical evidence and opinions 
presented above. 


ORDER

Entitlement to service connection for a skin disease, muscle 
weakness, bilateral shoulder disability, chronic fatigue 
syndrome, and degenerative joint disease of the knees, arms, 
elbows and spine, all to include as secondary to service-
connected sarcoidosis, is denied.


REMAND

The veteran asserts that he has a liver disability and has 
hypertension with chest pain and a heart condition as a 
result of his service-connected sarcoidosis.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board is of the opinion that further examinations are needed 
regarding the presence and etiology of any liver disability 
and any heart disorders, including hypertension.

The veteran's service treatment records show no treatment for 
any heart disorders or liver disabilities.  During service, 
the veteran did complain of chest pains on one occasion in 
March 1957.  The impression at that time was myositis.  The 
veteran's discharge examination shows normal clinical 
evaluations of the heart and abdomen and viscera.  The 
veteran did report having had pain or pressure in the chest.  
No diastolic blood pressure readings greater than 90 mm or 
systolic blood pressure readings greater than 160 mm are 
noted during service.   

The veteran filed a claim for benefits in August 1964, 
shortly after his separation from service.  He was afforded a 
VA examination in November 1964.  At that examination, he had 
no cardiac complaints, his blood pressure was 134 /84 and on 
chest X-ray his heart reportedly appeared normal.  

According to private medical records, sometime around April 
1987 the veteran was started on medication for hypertension.  
The medication was to be tapered as the veteran's blood 
pressure was in the 110/70 range.  An assessment of 
hypertension is shown in December 2000.  December 2003 VA 
examinations show diagnoses of hypertension and coronary 
artery disease.

The veteran was afforded a VA heart examination in November 
2007; however, it does not appear that this examination was 
conducted by a cardiologist as per the Board's April 2007 
instructions.  The diagnoses given were (1) first degree AV 
block with PACs and (2) arteriosclerotic heart disease based 
on EKG.

The veteran was then afforded another VA heart examination in 
February 2008.  It was noted that the veteran was taking 
"Atenolol for hypertension (?)."  The only diagnosis given 
at that time was non-specific chest discomfort, atypical for 
cardiac disease.   

The November 2007 and February 2008 VA heart examinations 
appear to conflict in that one states the veteran has heart 
disease and the other indicates that he does not.  It also 
appears that the veteran may have hypertension, yet no 
opinion has been obtained as to whether such is present, and 
if so, whether it is related to the veteran's service or 
sarcoidosis.  Given the above, the veteran should be afforded 
an opportunity to report for another VA examination, by a 
cardiologist, to determine whether he has any heart related 
disorders, and if so, whether any disorder is related to 
service or sarcoidosis.  Specific instructions to the 
examiner are detailed below.  

Regarding the veteran's claim for service connection for a 
liver disability, a November 2007 liver, gall bladder, and 
pancreas VA examination report states that no liver problems 
were detected on examination.  Examination of the abdomen 
reportedly showed no organomegaly and the liver was 8 cm at 
MCL.  However, a January 2008 VA joints examination shows a 
diagnosis of hepatomegaly ("enlargement of the liver" 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 839 (30th ed. 2003)).  
Etiology of hepatomegaly was unclear and the examiner stated 
that the veteran would need a GI evaluation to determine if 
hepatomegaly was due to sarcoidosis or not.  Again, given the 
conflicting nature of the current medical evidence, the Board 
is of the opinion that the veteran should be afforded an 
opportunity to report for another VA examination to determine 
whether he has any liver disability, and if so, whether such 
is related to service or sarcoidosis.  Specific instructions 
to the examiner are detailed below.  

At the veteran's January 2008 VA joints examination he 
indicated that he was not interested in further examination 
to determine the etiology of any hepatomegaly.  Also, in May 
2007 he apparently considered cancelling his scheduled VA 
examinations and withdrawing his appeal.  Unfortunately, 
further medical evaluation is necessary for the Board to make 
a decision on these claims.  The veteran is hereby placed on 
notice that his claims will be rated based on the evidence of 
record in the event he does not indicate a willingness to 
report for any VA examinations or if he fails to report for 
any scheduled VA examinations.  See 38 C.F.R. § 3.655(b) 
(2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The veteran should be scheduled for an 
appropriate examination, by a 
cardiologist, to determine whether he has 
any heart disorder(s), including 
hypertension, that are at least as likely 
as not (e.g., a 50 percent or greater 
probability) (1) caused by his active 
military service or (2) caused by or 
aggravated (permanently increased in 
severity) by sarcoidosis.  The claims file 
should be made available to the examiner 
for review prior to entering any opinion.  
The examiner should specifically note that 
he or she is a cardiologist.

The examiner is requested to comment on 
the veteran's history of hypertension, 
irregular heart rhythm and possible 
diagnoses of coronary artery disease and 
heart disease.  The examiner should 
perform all necessary testing, render all 
appropriate diagnoses and state whether it 
is at least as likely as not that each 
diagnosed disability began during service 
or as a proximate result of sarcoidosis.  
A discussion related to the conflicting 
medical evidence above would be helpful.  

All opinions expressed must be supported 
by complete rationale.  Stating that 
speculation is required to render the 
opinion may be expressed, but an opinion 
is required nonetheless.  All examination 
reports must be typewritten and signed by 
the examining cardiologist.

2.	The veteran should be scheduled for an 
appropriate examination, by a physician, 
to determine whether he has any liver 
disability that is at least as likely as 
not (e.g., a 50 percent or greater 
probability) (1) caused by his active 
military service or (2) caused by or 
aggravated (permanently increased in 
severity) by sarcoidosis.  The claims file 
should be made available to the examiner 
for review prior to entering any opinion.

The examiner should perform all necessary 
testing, beyond simply palpating the 
abdomen, to determine the nature of any 
liver disability and then state whether it 
is at least as likely as not that each 
diagnosed disability began during service 
or as a proximate result of sarcoidosis.  
A discussion related to the conflicting 
medical evidence above would be helpful.

All opinions expressed must be supported 
by complete rationale.  Stating that 
speculation is required to render the 
opinion may be expressed, but an opinion 
is required nonetheless.  All examination 
reports must be typewritten and signed by 
the examining physician.

3.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


